BAKER, Judge.
ON PETITION FOR CLARIFICATION AND REHEARING
In Broshears v. State (1992), Ind.App., 604 N.E.2d 639, we held that in certain habitual offender proceedings-like Bro-shears's-where it is possible the defendant would be subject to sentence enhancement under either the big 1 or little 2 habit, ual offender statute, depending upon which prior felonies the jury relies, the trial court commits reversible error by refusing the defendant's request for special verdict forms. We reasoned that without the special verdict forms, the trial court would not know which prior felonies the jury relied upon, and therefore would not know whether the defendant was a big or little habitual offender. We remanded the cause for re-sentencing "as if Broshears stood before the trial court for the first time." Id. at 646.
The State has petitioned for rehearing and asked us to set aside our opinion and *2affirm the trial court in all respects. We refuse. We will, however, address the State's concern that we insufficiently instructed the trial court on how it should proceed on remand. Specifically, the State raises the following five questions; our response follows each.
Is [the trial court] ordered to retry the habitual phase entirely?
Yes, assuming the State still wishes to press the matter.
Can the trial court, after a hearing, resentence the defendant under the 'big habitual offender' provisions, if it finds additional factors that justify that action?
Yes. If the jury determines Brosh ears is an habitual offender and it is clear that in reaching its conclusion the jury relied upon at least one prior felony that is not a Class D felony or its equivalent, Broshears would be a big habitual offender and should be sentenced as one. See IND. CODE 835-50-2-8.
Must [the trial court] resentence the defendant under the 'little habitual offender' provisions?
It depends. If the jury determines Broshears is an habitual offender and it is clear that in reaching its conclusion the jury relied solely on Class D felonies or their equivalents, Broshears would be a little habitual offender and must be sentenced as one. See IND.CODE 85-50-2-7.1.
Is [the trial court] required to resen-tence the defendant solely upon the underlying offense?
No, unless either 1) the State refuses to pursue the habitual offender phase or 2) the jury correctly determines Broshears is not an habitual offender.
Does [the trial court] have discretion to determine which of the above is appropriate?
No. The decision to pursue the habitual offender charge lies exclusively with the State. If the State does press the issue, Broshears must be given the special verdict forms if he asks for them and if it is possible he could be subject to either a big or a little enhancement, depending upon which prior convictions the jury relies. If the jury determines the defendant is an habitual offender, the trial court must determine whether the defendant is a big or little habitual offender. In none of these acts is there room for the exercise of judicial discretion.
In sum, assuming the State still wishes to pursue the habitual offender charge, the trial court must conduct a hearing and submit the issue to the jury, which will make the habitual offender determination. If the jury determines Broshears has accumulated at least two prior unrelated felonies, the 'trial court must then examine the special verdict forms (assuming Broshears asked for them) to determine whether Broshears is a big or little habitual offender. Sentencing would follow.
The petition for clarification is granted; the petition for rehearing is denied.
ROBERTSON, J., concurs.
SULLIVAN, J., concurs in result with separate opinion.

, IND.CODE 35-50-2-8.


. IND.CODE 35-50-2-7.1.